ORDER

PER CURIAM.
In this appeal from a divorce action, Robert Zorich alleges the trial court erred in its division of marital property between spouses, contending it was an abuse of discretion to award his wife, Susan Zorich, a large portion of marital property. He also complains that the trial court erred because it did not award him attorney’s fees.
The trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence and does not erroneously declare or apply the law. No jurisprudential purpose would be served by a written opinion.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).